Mr. Justice Waterman delivered the opinion of the Court. Appellant brought suit in his own ¿ame for a note reading as follows: “ $090. Chicago, Nov. 15, 1892. Four months after date I promise to pay to the order of Wm. M. Taylor Mantel & Grate Co. six hundred and ninety dollars, payable at the Metropolitan National Bank, value received, with interest at 6 per cent per annum. Louis E. Steinfeld.” Indorsement upon said note: “Pay to the order of the American Exchange National Bank, Chicago. Wm. M. Taylor Mantel «fe Grate Go. Wm. M. Taylor, Prop.” Amasa Jones testified that there was due for principal and interest on said note $114.15. The Court: Q. What relationship does William M. Taylor bear to the William M. Taylor Mantel & Grate Co., and is he interested in the business % "Witness, Amasa Jones: A. William M. Taylor is doing business under the name of William M. Taylor Mantel & Grate Co., and is the sole proprietor of said business. There was judgment for Wm. M. Taylor from which appellant appeals. By whatever name one may contract, he may sue and be sued by his right name. The testimony of Amasa Jones showed to whom the note really ran. The indorsement to the American National Bank was one which the plaintiff, having the note in his possession, was at liberty to strike out; the note being payable to him and in his possession, is presumed to belong to him and he has control over it. Brinkley v. Going, Breese, 366; Porter v. Cushman, 19 Ill. 574; Best v. Nokomis Nat. Bank, 76 Ill. 610; Curtis v. Martin, 20 Ill. 557; Daniel on Neg. Instruments, Vol. 456, 638, 662. The judgment of the Circuit Court is affirmed.